USCA4 Appeal: 20-7880        Doc: 13-1       Filed: 05/03/2021   Pg: 1 of 1




                                                                         FILED: May 3, 2021


                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT

                                         ___________________

                                               No. 20-7880
                                          (5:09-cr-00216-FL-8)
                                           (5:15-cv-00523-FL)
                                         ___________________

        UNITED STATES OF AMERICA

                      Plaintiff - Appellee

        v.

        ZIYAD YAGHI

                      Defendant - Appellant

                                         ___________________

                                           JUDGMENT
                                         ___________________

              In accordance with the decision of this court, the judgment of the district

        court is affirmed.

              This judgment shall take effect upon issuance of this court's mandate in

        accordance with Fed. R. App. P. 41.

                                                 /s/ PATRICIA S. CONNOR, CLERK




                Case 5:09-cr-00216-FL Document 2367 Filed 05/03/21 Page 1 of 1
